In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3223
ANDREW LOCKHART,
                                             Petitioner-Appellant,
                                 v.

NEDRA CHANDLER, Warden of the
Dixon Correctional Center,
                                             Respondent-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 03 C 9194—Suzanne B. Conlon, Judge.
                          ____________
     ARGUED FEBRUARY 8, 2006—DECIDED MAY 4, 2006
                   ____________


  Before MANION, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Andrew Lockhart pled guilty to
murder in Illinois state court. He faced a prison sentence of
20 to 60 years, and ultimately received 35. Lockhart is
before us now on the denial of his 28 U.S.C. § 2254 petition
by the district court. Lockhart’s sole claim is that the
state trial judge failed to advise Lockhart at the change
of plea hearing that a three-year period of mandatory
supervised release (“MSR”) would accompany the 35-year
prison sentence. Therefore, according to Lockhart, the MSR
should be eliminated from his sentence. The district court
was not convinced, and for slightly different reasons, we
agree, and affirm.
2                                                No. 04-3223

                       I. HISTORY
  On April 4, 1993, Lockhart forced his way into his
estranged wife’s apartment, spoke with her for an hour, and
then shot her. As she was lying on the ground, Lockhart
shot her again at close range. On August 13, 1993, Lockhart
pled guilty to one count of first degree murder, pursuant to
a plea agreement. During the change of plea hearing, the
state trial judge admonished Lockhart about the usual list
of rights being waived, such as the right to a trial by jury
and the right to call witnesses on his behalf. The trial judge
also properly advised Lockhart of the minimum and
maximum sentences he faced, should he elect to plead
guilty. Lockhart stated he understood the consequences of
his plea, and he pled guilty. It is undisputed Lockhart’s only
complaint is that the judge did not advise him of the MSR
term, see 730 ILCS 5/5-8-1(d) (“[E]very sentence shall
include as though written therein a term in addition to the
term of imprisonment. . . . For those sentenced on or after
February 1, 1978, such term shall be identified as a manda-
tory supervised release term.”), a condition of his sentence
that Lockhart did not learn about until later.
  Lockhart’s case followed the typical progression of
appellate review through the state courts prior to the filing
of his § 2254 petition in the district court. At every stage,
his case was unsuccessful. We granted a certificate of
appealability for the following issue: “[W]hether the state
court violated [petitioner’s] due process rights by failing
to notify him before he pleaded guilty that a mandatory
three-year term of supervised release would be appended to
his sentence.”


                      II. ANALYSIS
  “[I]n habeas cases, we review the district court’s factual
findings for clear error and its legal conclusions de novo.”
Charlton v. Davis, 439 F.3d 369, 372 (7th Cir. 2006) (cita-
No. 04-3223                                                        3

tion omitted). Pursuant to the Antiterrorism and Effective
Death Penalty Act of 1996 (the “AEDPA”), we may grant
habeas corpus relief only if the state court’s decision is
contrary to or employs an unreasonable application of
clearly established federal law as determined by the United
States Supreme Court. 28 U.S.C. § 2254(d)(1); Williams v.
Taylor, 529 U.S. 362, 367 (2000). A decision is “contrary to”
clearly established federal law “if the state court arrives at
a conclusion opposite to that reached by [the Supreme
Court] on a question of law or if the state court decides a
case differently than [the Supreme Court] has on a set of
materially indistinguishable facts.” Williams, 529 U.S. at
413. A decision represents an “unreasonable application” of
clearly established federal law “if the state court identifies
the correct governing legal principle from [the Supreme
Court’s] decisions but unreasonably applies that principle
to the facts of the prisoner’s case.” Id.
  Lockhart argues his due process rights were violated
when the trial court failed to inform him of the three
years of MSR that would follow his 35-year prison sentence.
The district court found Lockhart had merely alleged a
violation of Illinois Supreme Court Rule 402 in failing to
advise of the MSR term.1 That was not enough, said the
district court, to show he was entitled to federal habeas
relief. While it is certainly arguable that the Illinois trial
court did not follow Rule 402, see, e.g., People v. Miller, 438
N.E.2d 643, 648 (Ill. App. Ct. 1982) (citing People v. Wills,
508 N.E.2d 505, 508 (Ill. 1975)) (noting that Rule 402(a)(2)


1
  Without going into too much detail, suffice it to say Rule 402
requires an Illinois trial court to inform a defendant at a change of
plea hearing of the nature of the charge, the minimum and
maximum sentences, and the various rights the defendant is
waiving by pleading guilty. Furthermore, the Rule requires,
among other things, that the court determine whether the plea is
voluntary.
4                                                No. 04-3223

requires that a defendant be advised of any MSR term), we
part ways with the district court and find Lockhart’s
petition adequately raised a federal due process claim. His
original petition is replete with references to an alleged
violation of federal due process, with correct legal citations
to previous rulings of this court (as well as Illinois cases)
addressing federal due process claims. But therein lies the
real root of Lockhart’s problem: Pointing to mostly pre-
AEDPA cases from this circuit as well as from Illinois is a
far cry from showing the state court contradicted, or
unreasonably applied, clearly established federal law as
determined by the Supreme Court, which Lockhart is
required to do.
  In fact, cases from the Supreme Court on the subject tend
only to cut against Lockhart’s claim. There is no Supreme
Court precedent for the proposition that a defendant must
be advised of a term of MSR at the time he attempts to
enter a plea of guilty. Quite the contrary, the Court has
expressly declined to decide such an issue in the very
similar context of parole. See Lane v. Williams, 455 U.S.
624, 630 n.9 (1982) (“We do not decide whether, to establish
such a constitutional violation, respondents must claim that
they in fact did not know of the parole requirement at the
time they pleaded guilty or that they would not have
pleaded guilty had they known of this consequence.”).
  Therefore, Lockhart faces an impossible hurdle in show-
ing the state court contradicted, or unreasonably applied,
clearly established federal law as determined by the
Supreme Court because the Court has expressly declined to
decide the issue. See Hill v. Lockhart, 474 U.S. 52, 56 (1985)
(“We have never held that the United States Constitution
requires the State to furnish a defendant with information
about parole eligibility in order for the defendant’s plea of
guilty to be voluntary, and indeed such a constitutional
requirement would be inconsistent with the current rules of
procedure governing the entry of guilty pleas in federal
No. 04-3223                                                5

courts.”) (citations omitted). As a result, there can be no
Supreme Court precedent to be contradicted or unreason-
ably applied. In a similar vein, not only has Lockhart failed
to point to a relevant Supreme Court case, but our own
search, along with those of other federal courts, have also
failed to locate such a case. See Shabazz v. Perlman, No. 04
Civ. 4355, 2005 WL 2105533, at *6 (S.D.N.Y. Sept. 1, 2005)
(explaining that the district court was “unable to find any
Supreme Court case that requires a state court judge to
advise a defendant of mandatory post-release supervi-
sion before accepting a guilty plea”); Lustyk v. Murray,
No. 03-CV-6186L, 2004 WL 1949473, at *2 (W.D.N.Y. Aug.
30, 2004) (explaining the district court could not find, nor
could petitioner cite, to any Supreme Court case hold-
ing that a mandatory term of parole or post-release supervi-
sion is a direct consequence of a guilty plea).
  The main thrust of Lockhart’s argument on appeal is that
“this Court (on multiple occasions) and the Illinois Supreme
Court have held that the precise conduct which everyone
now acknowledges occurred in the sentencing of Lockhart
violated his federal constitutional rights.” The cases
Lockhart refers to (of which most were issued prior to the
AEDPA and are over 20 years old) cite to cases from the
United States Supreme Court, and therefore, according to
Lockhart, his right to be informed of the MSR term was
clearly established by the Supreme Court. But as the
AEDPA makes clear, we (and state supreme courts) do not
have the authority in these types of cases to establish new
constitutional rights. While we may have cited to cases from
the Supreme Court in those older cases, that action simply
cannot be taken to mean the Supreme Court had deter-
mined that a right had been clearly established. Rather,
under the explicit terms of the AEDPA, we must consider
the actual language and analysis contained in Supreme
Court cases to determine whether a right has been clearly
established. As explained above, we are unable to discern
6                                            No. 04-3223

from the Supreme Court’s cases that an individual like
Lockhart had a clearly established right to be informed of
the MSR, nor has Lockhart pointed to such a case.


                  III. CONCLUSION
  For the reasons set forth above, the district court’s
decision to deny Lockhart’s § 2254 petition is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-4-06